                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
STEPHEN KOWALEWSKI,
                                                                ORDER
                           Plaintiff,
                                                              18-cv-4-bbc
      v.

WAYNE OPICHKA, SOPHIA KORPAL,
MARK RYSKOSKI, ERIC PUENT
and BRIAN PUENT,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Stephen Kowalewski is proceeding on a claims that defendants Wayne

Opichka, Sophia Korpal, Mark Ryskoski, Eric Puent and Brian Puent unlawfully entered his

home and removed his 14-year-old daughter from his custody without a warrant or other

cause, in violation of the Fourth and Fourteenth Amendments. Now before the court is

defendant Brian Puent’s motion to compel plaintiff to respond to his first set of

interrogatories and request for production of documents dated July 13, 2018. Dkt. #31.

The motion will be granted.

       Defendant Brian Puent says that plaintiff missed the August 15, 2018 deadline for

responding to the discovery requests and did not respond to defendant’s telephone calls and

letters until September 25, 2018, when plaintiff told defense counsel in a telephone

conversation that he was working on the response but would be contacting the court because

he had been having medical problems. Hearing nothing further from plaintiff, defendant

filed his motion to compel on October 25, 2018. On November 2, 2018, plaintiff called the

court to say that he had received the motion but needed more time to respond. He was told


                                             1
to put his request in writing to the court as soon as possible. Neither defendant Brian Puent

nor the court has heard anything further from plaintiff. Accordingly, I am ordering plaintiff

to file his responses to defendant’s discovery requests within two weeks or risk dismissal of

his case against defendant Brian Puent for failure to prosecute and comply with a court order

on discovery.




                                          ORDER

       IT IS ORDERED that defendant Brian Puent’s motion to compel, dkt. #31, is

GRANTED. Plaintiff shall have until December 17, 2018 to file his response to defendant’s

discovery requests. If plaintiff does not submit his discovery response to defendant by this

deadline, his case may be dismissed for his failure to prosecute and comply with a court order

on discovery.


       Entered this 28th day of November, 2018.

                                                  BY THE COURT:

                                                  /s/
                                                  ___________________________
                                                  BARBARA B. CRABB
                                                  District Judge




                                              2
